—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered March 26, 1998, which, upon the grant of the motion of plaintiffs and the cross motion of defendants Robert Almodovar and Griselle Maldonado for renewal, denied defendant Joseph Cambria’s previously granted motion for summary judgment, unanimously affirmed, without costs.
Renewal of the motion for summary judgment was properly granted based on the renewal movants’ submission of additional evidence not before the court on the original motion (see, Framapac Delicatessen v Aetna Cas. & Sur. Co., 249 AD2d 36). As to the merits of the summary judgment motion, we agree with the motion court that the affidavit of defendant Robert Almodovar, freshly before the court on renewal, was sufficient to raise a triable issue as to whether plaintiff Edwin Almodovar’s injuries were caused by the vehicle driven by defendant Cambria. To the extent that defendant Robert Almodovar’s prior statement to the police is inconsistent with his recent affidavit, such inconsistency suffices only to raise questions as to his credibility which are not appropriately resolved on a motion for summary judgment. Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.